Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 1 of 6 PageID #: 21328
Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 2 of 6 PageID #: 21329
Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 3 of 6 PageID #: 21330
Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 4 of 6 PageID #: 21331
Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 5 of 6 PageID #: 21332
  The Honorable Jennifer L. Hall
  October 27, 2020
  Page 4

                                                   Respectfully,

                                                   /s/ Bindu A. Palapura

                                                   Bindu A. Palapura

  BAP:nmt/6914232/45185

  Enclosures
  cc:    Counsel of Record (via electronic mail)
Case 1:18-cv-00823-CFC-JLH Document 224 Filed 12/01/20 Page 6 of 6 PageID #: 21333




                                        APPENDIX A

   Date         Key Events
   Feb. 2020    Close of expert discovery
   5/2/2020     Park supplemental report presenting new data
   5/8/2020     Kirsch supplemental infringement report
   6/8/2020     Park supplemental responsive non-infringement report
   7/16/2020    Kirsch supplemental reply infringement report
   7/29/2020    Eagle objects to Kirsch supplemental reply infringement report
   8/3/2020     Par produces
   8/20/2020    First meet-and-confer
   9/16/2020    Park supplemental sur-reply non-infringement report
                Park and Chyall supplemental invalidity reports
   9/24/2020    Par objects to service of supplemental reports
   10/13/2020   Second meet-and-confer
   10/21/2020   Eagle files motion for a discovery teleconference
